 



Exhibit 10.60
National Consumer Cooperative Bank
 
Third Amendment
Dated as of December 28, 2006
to
NOTE PURCHASE AND UNCOMMITTED MASTER SHELF AGREEMENT
Dated as of December 28, 2001
 
Re: $55,000,000 5.62 % Senior Notes
Due December 28, 2006
 

 



--------------------------------------------------------------------------------



 



Third Amendment
     This Third Amendment dated as of December 27, 2006 (the or this “Third
Amendment”) to the Note Purchase and Uncommitted Master Shelf Agreement dated as
of December 28, 2001 is between National Consumer Cooperative Bank (d/b/a/
National Cooperative Bank), a banking corporation chartered pursuant to the
National Consumer Cooperative Bank Act, as amended, 12 U.S.C. §§3001-3051 (the
“Company”), and each of the institutions which is a signatory to this Third
Amendment (collectively, the “Noteholders”).
Recitals:
     A. The Company and each of the Noteholders have heretofore entered into the
Note Purchase and Uncommitted Master Shelf Agreement dated as of December 28,
2001 (as amended and in effect on the date hereof, the “Note Agreement”). The
Company has heretofore issued $55,000,000 of its 6.99 % Senior Notes Due
December 28, 2006 (the “Notes”) pursuant to the Note Agreement. On December 28,
2006, the Company intends to issue new 5.62% Senior Notes in the same principal
amount due December 28, 2009 and use the proceeds therefrom to repay the Notes
in full.
     B. The Company and the Noteholders now desire to clarify the intent of the
parties that the Note Agreement authorizes such a new issuance of notes to repay
existing notes without violating Section 2B(1) by amending the Note Agreement in
the respects, but only in the respects, hereinafter set forth.
     C. Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Note Agreement unless herein defined or the context
shall otherwise require.
     D. All requirements of law have been fully complied with and all other acts
and things necessary to make this Third Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.
     Now, therefore, in consideration of good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Noteholders do hereby agree as follows:
Section 1. Amendments.
     Section 1.1. Paragraph 2B(1) shall be and are hereby amended in its
entirety to read as follows:

- 1 -



--------------------------------------------------------------------------------



 



     “2B(1). Facility. Prudential is willing to consider, in its sole discretion
and within limits which may be authorized for purchase by Prudential and
Prudential Affiliates from time to time, the purchase of Shelf Notes pursuant to
this Agreement. As used herein, the “Facility” shall refer to the willingness of
Prudential to consider such purchase of Shelf Notes. The “Available Facility
Amount” shall refer to, at any time, the aggregate principal amount of Shelf
Notes stated in paragraph 1B, minus the aggregate principal amount of Shelf
Notes purchased and sold pursuant to this Agreement during the Issuance Period
(other than the aggregate principal amount of any such Shelf Notes that have
been or, on or before the date of the issuance of then-existing Accepted Notes
(as hereinafter defined), will be, repaid in full), minus the aggregate
principal amount of Accepted Notes which have not yet been purchased and sold
hereunder during the Issuance Period; provided, however, that in no event shall
the aggregate principal amount of Series A Notes, other Shelf Notes or 1999
Notes held by Prudential Affiliates exceed $150,000,000. NOTWITHSTANDING THE
WILLINGNESS OF PRUDENTIAL TO CONSIDER PURCHASES OF SHELF NOTES, THIS AGREEMENT
IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER PRUDENTIAL NOR ANY
PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE
SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC
PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A
COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.
Section 2. Miscellaneous.
     Section 2.1. This Third Amendment shall be construed in connection with and
as part of the Note Agreement, and except as modified and expressly amended by
this Third Amendment, all terms, conditions and covenants contained in the Note
Agreement are hereby ratified and shall be and remain in full force and effect.
     Section 2.2. Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
Third Amendment may refer to the Note Agreement without making specific
reference to this Third Amendment but nevertheless all such references shall
include this Third Amendment unless the context otherwise requires.
     Section 2.3. The descriptive headings of the various Sections or parts of
this Third Amendment are for convenience only and shall not affect the meaning
or construction of any of the provisions hereof.
     Section 2.4. This Third Amendment shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would require the application of the laws of a jurisdiction other
than such State.

-- 2 --



--------------------------------------------------------------------------------



 



     Section 2.5. The execution hereof by you shall constitute a contract
between us for the uses and purposes hereinabove set forth, and this Third
Amendment may be executed in any number of counterparts, each executed
counterpart constituting an original, but all together only one agreement.

                  National Consumer Cooperative Bank    
 
           
 
  By        
 
     
 
Name:    
 
      Title:    

-- 3 --



--------------------------------------------------------------------------------



 



Accepted and Agreed to:

                  The Prudential Insurance Company Of America    
 
           
 
  By:        
 
     
 
Name: Yvonne Guajardo    
 
      Title:   Vice President    
 
                Hartford Life Insurance Company    
 
  By:   Prudential Private Placement Investors, L.P., as Investment Advisor    
 
  By:   Prudential Private Placement Investors, Inc., General Partner    
 
           
 
  By:        
 
     
 
Name: Yvonne Guajardo    
 
      Title:   Vice President    

-- 4 --